MEMORANDUM **
Maria Silva Chavarria, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals dismissing her appeal of the immigration judge’s denial of her applications for asylum and withholding of removal pursuant to 8 U.S.C. §§ 1158 and 1231(b)(3). We deny the petition.
The BIA’s dismissal of petitioner’s appeal is based upon substantial evidence contained in the record. See I.N.S. v. Elias-Zacharias, 502 U.S. 478, 483, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992). The threats Silva Chavarria experienced because of her affiliation with the Christian Democratic Party do not rise to the level of past persecution. See Lim v. I.N.S., 224 F.3d 929, 936 (9th Cir.2000). In fact, aside from the single verbal threat Silva Chavarria received personally, all of the other threats (and the single incident of violence) to which she refers were solely directed at her party and its political candidate. Moreover, Silva Chavarria could not positively identify the source of any of these threats and violence. These facts weigh heavily against a finding of persecution. See Singh v. I.N.S., 134 F.3d 962, 967 (9th Cir.1998).
Further, the Mass party’s subsequent fall from power shows that Silva Chavarria’s fears of persecution are no longer objectively reasonable. See Ernesto Navas v. I.N.S., 217 F.3d 646, 655 n. 8 (9th Cir.2000). Finally, the record supports the determination that Silva Chavarria could avoid persecution by relocating to another part of Guatemala. See Cordon-Garcia v. I.N.S., 204 F.3d 985, 990 (9th Cir.2000); 8 C.F.R. §§ 208.13(b)(2)(ii), (b)(3).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.